Citation Nr: 1714001	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  16-35 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1946 to April 1947.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals from rating decisions of the VA Regional Office in Manila, the Republic of the Philippines that denied entitlement to service connection for bilateral hearing loss disability and PTSD.

Review of the record discloses that service connection for bilateral hearing loss was originally denied in September 2013.  There was no statement or submission from the Veteran or received on his behalf within one year of the denial of the claim that may be properly construed as a notice of disagreement with the September 2013 rating action.  However, VA scheduled the Veteran for an audiology evaluation in September 2014 and provided the Veteran a new rating decision in October 2014 denying the claim.  A notice of disagreement was received in May 2015.  

The Board would point out, however, that the results of the September 2014 VA audiology examination are found to present new and material evidence relevant to the claim for bilateral hearing loss within one year of issuance of the September 2013 rating determination.  In such a situation, any subsequent adjudication relates back to and precludes finality of the September 2013 rating decision.  See 38 C.F.R. § 3.156 (b) (2016); see also Buie v. Shinseki, 24 Vet.App. 42, 252-52 (2010); Roebuck v. Nicholson, 20 Vet.App. 307, 316 (2006).  Thus, the September 2013 rating is the proper rating determination for appeal purposes.

The record reflects that additional clinical evidence pertaining to the issue of service connection for hearing loss has become associated with the claims file since the issuance of the September 2016 statement of the case.  Under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, such evidence is subject to initial review by the Board unless the Veteran requests in writing initial agency of original jurisdiction (AOJ) review. See 38 U.S.C.A. § 7105 (e)(1), (2) (West 2014).  This applies in cases where a substantive appeal is received after Feb. 2, 2013.  In this instance, however, the substantive appeal was received after February 2, 2013.  The Board is thus able to consider the additional evidence in the first instance. See 38 C.F.R. § 19.38 (b)(3), 20.1304(c) (2016).

Following review of the record, the issue of entitlement to service connection for bilateral hearing loss disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

A motion to advance this appeal on the Board's docket has been raised by the Board's acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. 20.900(c) ("advanced age" is defined as 75 or more years of age).


FINDING OF FACT

There is no competent diagnosis of PTSD.


CONCLUSION OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has PTSD of service onset for which service connection should be granted.

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance regarding the appellant's claim of entitlement to service connection for PTSD.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete the claim in June 2015.

VA's duty to assist the Veteran in the development of a claim includes providing an examination when indicated.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has not been afforded a VA examination with respect to his claim for PTSD.  In McLendon v. Nicholson, 20 Vet.App. 79 (2006), the Court of Appeals for Veterans Claims held that VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  

In this case, upon review of the Veteran's claims file, the Board finds that none of the first three requirements for determining whether a medical examination is warranted is met.  Therefore, VA has no duty to obtain a medical examination in this regard.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet.App. 512, 516 (2004).

As well, the Veteran has not identified, and the record does not otherwise indicate any additional existing evidence that is necessary or is able to be secured for a fair adjudication of the claim.  For reasons discussed below, no further notice or assistance to the Veteran is required to fulfill VAs duty to assist in the development of the claim. Smith v. Gober, 14 Vet.App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet.App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.App. 183 (2002).  The Board thus finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet.App. 384 (1993).  Under the circumstances, the claim of entitlement to service connection for PTSD is ready to be considered on the merits.


Law and Regulations 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110 38 C.F.R. § 3.303.  To establish service connection, there must be evidence of an etiological relationship between a current disability and service.  Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service.  38 C.F.R. §§ 3.303, 3.306, 3.306. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f).

Factual Background and Legal Analysis

The Board has carefully reviewed the record but finds that service connection for PTSD is not warranted. 

Unfortunately, the Veteran's service treatment records are not available.  In June 2013, he was informed by the RO that his military records might have been destroyed in a fire at the National Personnel Records Center in July 1973 if they were stored there.  However, the Veteran was requested to complete and submit NA Form 13055 in June 2013 and in August 2014 to request a thorough search for his military records.  However, it does not appear that this form has been returned to date.  

The Board points out that a key element in establishing service connection is to show that the Veteran currently has a diagnosis of the disability for which service connection is sought.  See 38 C.F.R. § 3.304.  Although the appellant has presented a claim, and there are lay statements from his son and daughter attesting to such symptoms as hallucination, reliving of events, nightmares, anxiety, volatile moods, and sleep difficulties, there is still no diagnosis of any acquired psychiatric disorder in the record, including PTSD, except by the Veteran's own report.  The evidence thus demonstrates that PTSD has not been diagnosed in accordance with 38 C.F.R. § 4.125.  Since regulations require medical evidence diagnosing the claimed condition, the Veteran's self-assessment is not competent.  38 C.F.R. § 3.304.  In this respect, a medical professional has the greater skill.  The Veteran's account that he has PTSD is not competent to establish a lay nexus to service.  See Jandreau v. Nicholson, 492, F.3d 1371 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331.

As such, the Board concludes that there is no competent or probative evidence showing that the Veteran has PTSD.  Notably, in June 2015, VA informed the Vetrean that he should submit evidence that he has PTSD.  In the absence of a diagnosis of current disability, there can be no valid claim in this regard.  See Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  Therefore, the preponderance of the evidence is against the claim and service connection for PTSD is denied.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).


ORDER

Service connection for PTSD is denied.


REMAND

The Veteran asserts that he has bilateral hearing loss of service onset for which service connection should be granted.  

The Board observes that following VA audiology evaluation in September 2014, the examiner opined that the Veteran's right and left ear hearing loss was not as likely as not caused by or a result of an event in military service.  However, the examiner subsequently stated that the Veteran claimed that he fired rifles as part of basic training with hearing protection, and that "[t]his may account for transient threshold shifts and tinnitus but the degree of damage could not be ascertained."  The examiner subsequently added that current hearing loss might be due to age-related changes and other [unspecified] medical conditions.  However, there is a substantial ambiguity in opining that hearing loss was not likely related to service and stating that noise exposure in service could have accounted for threshold shifts and tinnitus.  This is because it is unclear whether the examiner is attributing a degree of hearing impairment to noise exposure during service.  This must be resolved before the Board can properly weigh the evidence.  A VA adjudicator is not free to substitute his or her own judgment for that of an expert and the Board is prohibited from making conclusions based on its own medical judgment.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991).  As such, the examiner must provide a supplemental statement in this regard.  

The United States Court of Appeals for Veterans Claims (Court) has held that when a veteran's service records are unavailable through no fault of his own, there is a heightened obligation to assist in the development of the claim, including the obligation to search alternative sources for records.  See O'Hare v. Derwinski, 1 Vet.App. 365, 367.  It was held that in a case such as this one, VA should conduct a "reasonably exhaustive search" to obtain service treatment records, including inquiries directed to named facilities if they are still operational.  Dixon v. Derwinski, 3 Vet.App. 261 (1992).

The Board notes that the Veteran has been informed that his military records may have been destroyed in a fire at the National Personnel Records Center.  However, the Veteran was requested to complete and submit NA Form 13055 in June 2013 and in August 2014 to request a thorough search for his military records.  However, he has not submitted this form to date.

The Board would note to the Veteran that the Court of Appeals for Veterans Claims has held that "[t]he duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet.App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991); see also Olson v. Principi, 3 Vet.App. 480, 483 (1992).  This includes completing and returning forms sent to him by VA to search for records.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran by letter and request that he submit NA Form 13055 so that a thorough search for his military records may be attempted.

2.  Make formal requests to the Department of the Army and any other appropriate records repository for any records pertaining to the Veteran that they may have in their possession.

3.  All attempts to obtain the above records should be documented.  If no records are received, a Memorandum of a Formal Finding of Unavailability of Service Treatment and Personnel Records should be made a part of the claims folder.

4.  Submit the electronic claims file and a copy of this remand to the same VA audiology examiner (or another one if that one is not available) who examined the Veteran in September 2014 for a supplementary opinion.  The examiner must review Virtual VA/VBMS and provide a narrative statement/opinion in which he/she explains the statement "...the Vet claimed that he was firing rifles as part of basic training with hearing protection.  This may account for transient threshold shifts and tinnitus..." and whether this means that it is at least as likely as not the Veteran may have some current hearing impairment component as the result thereof.  The response must include a well-reasoned rationale for the opinion and conclusion reached.  The examiner must indicate that a review of the record is performed.

5.  To avoid a future remand, the RO should ensure that the clinical report requested above complies with this remand and its instructions.  See Stegall v. West, 11 Vet.App. 268, 271 (1998).  If the report is insufficient, or if a requested action is not taken or is deficient, it must be returned for correction. 

6.  After taking any further development deemed appropriate, including rescheduling the Veteran for another audiology evaluation, if indicated, readjudicate the claim.  If the benefit sought is not granted, provide a supplemental statement of the case to the Veteran before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  Expedited handling is requested.)






_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


